Title: To James Madison from James Monroe, 24 November 1817
From: Monroe, James
To: Madison, James


Dear Sir
Washington Novr 24th. 1817
I have been since my return here, so incessantly engaged in the most interesting business, that I have not had a moment to say any thing to you. I am now engaged in preparing the message for Congress, whose meeting is so near at hand, that I shall I fear be badly prepard. The question respecting canals & roads is full of difficulty, growing out of what has passd on it. After all the consideration I have given it, I am fixed in the opinion, that the right is not in Congress, and that it would be improper for me, after your negative, to allow them to discuss the subject & bring a bill for me to sign, in the expectation that I would do it. I have therefore decided to communicate my opinion in the message, & to recommend the procuring an amendment from the States, so as to vest the right in Congress, in a manner to comprize in it, a power also to institute seminaries of learning. The period is perhaps favorable to such a course.
The establishments at Amelia Island & Galvestown, have done us great injury, in smuggling of every kind, & particularly in introducing africans as slaves into the UStates. The southern States have complaind also, of their being made a receptacle for runaway slaves, particularly, the former. We have resolvd to break them up, for which, measures, are taken. Mr Rodney, Mr Graham, & Judge Bland, are to go, in the Congress along the coast to Buenos Ayres, for the purpose known to you. I have appointed Calhoun Secry of war, & Mr Wirt, Attorney General. The reciets into the Treasury have been, very great, perhaps 20. Millions, instead of 12., & Mr Crawford is of opinion, that I ought to recommend the repeal of the internal revenues, which I shall probably do. We are in pretty good health, & all my family desire their best regards to you and Mrs Madison. Very respectfully & sincerely your friend
James Monroe
